Per Curiam.

This appeal brings up for review an order vacating a prior order granted ex parte directing the respondents to appear in court at a stated time and place with certain described books, papers and records for examination " concerning their practices, transactions and courses of business relating to the promotion, issuance and distribution of investment advice within and from the State of New York ” since January 1,1953.
*76In the Summer of 1960 the corporate petitioner published a book purportedly written by one Darvas under the title ‘ ‘ How I Made Two Million Dollars In The Stock Market.” Thereafter the appellant, the Attorney-General, commenced an investigation under the provisions of article 23-A of the General Business Law, commonly referred to as the “ Martin Act ”. It is unnecessary to detail the ensuing proceedings but it may be gathered from the record that the conclusion of the Attorney-General as stated in an answering affidavit that he ‘ ‘ has not been much aided by the publisher, American Research Council, Inc.” had a factual basis. Among other things, the president of the Council appeared before the Attorney-General in November, 1960 and invoked his privilege against self incrimination when asked a series of questions concerning his knowledge of the circumstances surrounding the publication of the book.
These considerations aside, we must decide whether the book and other material, including advertisements published by the Council, when considered together, come within the purview of the statute so that the Attorney-General has poAver and jurisdiction to proceed. Section 352 of the General Business Law, among other things, empowers the Attorney-General to conduct a preliminary investigation whenever any person engages in “ any practice or transaction or course of business relating to * * *' investment advice * * * Avhich is fraudulent or in violation of law and which has operated or which would operate as a fraud upon the purchaser ”. Section 359-eee as added by chapter 961 of the Laws of 1960, among other things, defines an “ investment advisor ” as one “ who, for compensation, engages in the business of advising members of the public, either directly or through publications or writings within or from the state of New York, as to the value of securities or as to the advisability of investing in, purchasing, or selling or holding securities ”.
Turning to the book in question we agree with the conclusion reached by Special Term that fairly considered in its entirety it describes certain methods used in specific transactions, actual or fictional, which turned out successfully for the author. The publication and the accompanying promotional advertisements are not “ investment advice ” within the meaning of the statute but certain theories of investment purportedly adopted and followed by the author.
We do not find in this record, however, any concession, as stated by Special Term in its opinion, that the aim of the appellant AAras to suppress the book. Therefore, we do not reach, pass upon or approve so much of the opinion of Special Term as characterized the use of the Martin Act by the Attorney-General *77¡or decided that his actions constituted a violation of any provision of Federal or State Constitutions.
The order appealed from should be affirmed.